Title: To James Madison from Anne-Louis de Tousard, 10 July 1805 (Abstract)
From: Tousard, Anne-Louis de
To: Madison, James


          § From Anne-Louis de Tousard. 10 July 1805, Philadelphia. “I am Sorry it is not in my power to deliver my self to you the enclosed letter which Our friend the Marquis de Lafayette entrusted to my care. From the contents of it you will percieve that he depends on a speedy answer, and that his private situation requires an immediate relief. Whether you will be able to promote his wishes, I do not Know, but from the confidence he placed in me and Knowledge of his private affairs, he depends much on your assistance.
          “As Soon as I can go to Washington, where I propose going in a couple of weeks, I may give you on our friend’s political and private affairs whatever information you may wish to receive; in the mean time you may command all my Services.
          “With my best respects to Mrs. Madison I do remain with the greatest esteem & respect.”
        